NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendment filed on 28 February 2022 has been entered. Claims 21, 24-25, 35-36, and 38 have been amended. Claim 1 has been cancelled. No claims have been added. Claims 2-41 are still pending in this application, with claims 2, 12, 17, 18, 21, 35, and 38 being independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard LaPeruta (Reg. No. 51,252) on 16 May 2022 (please see attached interview summary form PTO-413, paper no. 20220519).

The application has been amended as follows: 
Regarding claim 14, claim 14 is amended as follows: --…Claim 14. (Currently Amended) The light source unit according to claim 13, wherein the light-emitting elements emit light by an EL (Electro Luminescence) phenomenon, and wherein the optical member includes a sealing member to seal 
Regarding claim 16, claim 16 is amended as follows: --…Claim 16. (Currently Amended) The light source unit according to claim 14, wherein the plurality of light-emitting elements are arranged on the substrate of the light source, and wherein the sealing member seals each of the plurality of light-emitting elements…--.
Regarding claim 21, claim 21 is amended as follows: --… Claim 21. (Currently Amended) A display comprising: a light source having at least one of red, green, or blue diodes, the light source comprising a series of light emitting diode blocks, wherein each light emitting diode block includes and supports a light emitting diode that is one of the at least one of the red, green, or blue diodes: a sealing member sealing the at least one of the red, green, or blue diodes, the sealing member having a lens function: and lenses configured to diffuse light emitted from the light source, each lens comprising: a light-incident surface, wherein at least a portion of the light emitted from the light source enters the light-incident surface: a light guide portion through which the light that has entered the light-incident surface passes: a light-emitting surface configured to emit the light that passes through the light guide portion: a bottom surface: and a roughening processing portion disposed on a plane portion of the light-incident surface, wherein a shape of the light guide portion performs a lens function on light passing through the light guide portion such that the passing light is additionally diffused after diffusion by the roughening processing portion, wherein the lenses contact top surfaces of the light emitting diode blocks…--.
Regarding claim 23, claim 23 has been amended as follows: --…wherein the bottom surface comprises a second roughening processing portion or a reflective film portion, and the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction…--.
Regarding claim 27, claim 27 is amended as follows: --…Claim 27. (Currently Amended) The display of claim 26, wherein each concave portion comprises the sealing member therein that diffuses light from the light emitting diodes…--.
Regarding claim 28, claim 28 is amended as follows: --…Claim 28. (Currently Amended) The display of claim 25, wherein each concave portion comprises the sealing member therein that diffuses light from the light emitting diodes…--.
Regarding claim 29, claim 29 is cancelled.
Regarding claim 30, claim 30 is cancelled.
Regarding claim 31, claim 31 is amended as follows: --…Claim 31. (Currently Amended) The display of claim 27, wherein each lens fits over 
Regarding claim 32, claim 32 is amended as follows: --…Claim 32. (Currently Amended) The display of claim 28. wherein each lens fits over 
Regarding claim 33, claim 33 is amended as follows: --…Claim 33. (Currently Amended) The display of claim 22, wherein the optical function portion  is disposed opposite to the light source …--.
Regarding claim 35, claim 35 is amended as follows: --…Claim 35. (Currently Amended) A display comprising: at least one red, green, or blue light emitting diode;Application No. 15 652.590Reply to Office Action of October 26. 2021 at least one light emitting diode blockthe at least one red, green, or blue diode, the sealing member having a lens function and being configured to scatter or diffuse light, the sealing member mounted on the at least one light emitting diode block, the sealing member comprising a resin and containing a diffusing material and sealing the at least one light emitting diode: and at least one lens mounted on the at least one light emitting diode block, wherein the at least one lens contacts a top surface of the at least one light emitting diode block, wherein the at least one lens comprises a light-incident surface, wherein at least a portion of light emitted from the at least one light emitting diode enters the light-incident surface; a light guide portion through which the light that has entered the light-incident surface passes; a light-emitting surface configured to emit the light that passes through the light guide portion; a roughening processing portion disposed on a plane portion of the light-incident surface; and a bottom surface having a second roughening processing portion disposed thereon, wherein a shape of the light guide portion performs a lens function on light passing through the light guide portion such that the passing light is additionally diffused after diffusion by the second roughening processing portion…--.
Regarding claim 36, claim 36 is amended as follows: --…Claim 36. (Currently Amended) The display of claim 35. wherein  at least one light emitting diode block houses more than one light emitting diode, and the light emitting diode blocks have at least one pitch that ranges from 9 to 15 mum…--.
Regarding claim 37, claim 37 is amended as follows: --…Claim 37. (Currently Amended) The display of claim 35, wherein  at least one light emitting diode block houses four light emitting diodes…--.
Regarding claim 38, claim 38 has been amended as follows: --…Claim 38. (Currently Amended) A display comprising: a light source having at least one of red, green, or blue diodes, the light source comprises a series of light emitting diode blocks, wherein each light emitting diode block includes and supports the diodes, a sealing member on the light source that contacts and seals at least one of the red, green, or blue diodes and that has a top surface that has a lens function: and lenses configured to diffuse light emitted from the light source, each lens comprising: a light-incident surface, wherein at least a portion of the light emitted from the light source enters the light-incident surface; a light guide portion through which the light that has entered the light-incident surface passes; a light-emitting surface configured to emit the light that passes through the light guide portion; a roughening processing portion disposed on a plane portion of the light-incident surface; and a bottom surface that includes a second roughening processing portion disposed thereon, wherein the top surface of the sealing member is separated from the light-incident surface by an air gap, and wherein the lenses contact top surfaces of the light emitting diode blocks…--.
Regarding claim 39, claim 39 is cancelled.
Regarding claim 40, claim 40 has been amended as follows: --…Claim 40. (Currently Amended) The display of claim 38, wherein each light emitting diode block comprises a concave portion therein, each concave portion supports one of the light emitting diodes…--.

Reasons for Allowance
Claims 2-28, 31-38, and 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record does not teach, or merely suggest, a lens configured to diffuse light emitted from a light source, the lens comprising: a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light, wherein at least a portion of the light emitted from the light source enters the light-incident surface; a light guide portion through which the light that has entered the light-incident surface passes; a light-emitting surface configured to emit the light that passes through the light guide portion, and a bottom surface including a print processing portion, a roughening processing portion, or a reflective film portion, wherein the light source comprises a plurality of light-emitting elements that are arranged in a predetermined direction, the lens is elongated in the predetermined direction, and the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source.
The closest prior art of record: Segawa (US 2007/0070616 A1), Tsai et al. (US 2008/0137335 A1), Chang (US 7,654,723 B2), Omata (US 2004/0201987 A1), and Yoon et al. (US 7,572,036 B2); teach or suggest various features of the claimed invention. However, none of the above-cited references teach or suggest, alone or in combination, “…a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light… a bottom surface including a print processing portion, a roughening processing portion, or a reflective film portion…and the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source…,” as recited in combination with all of the limitations of claim 2. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 3-11 are allowed as they depend upon and further limit allowed claim 2.
Regarding claim 12, the prior art of record does not teach, or merely suggest, a light source unit, comprising: a light source: and a lens configured to diffuse light emitted from the light source, the lens comprising: a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light, wherein at least a portion of the light emitted from the light source enters the light-incident surface, a light guide portion through which the light that has entered the light-incident surface passes, a light-emitting surface configured to emit the light that passes through the light guide portion, and a bottom surface including a print processing portion, a roughening processing portion, or a reflective film portion, wherein the light source comprises a plurality of light-emitting elements that are arranged in a predetermined direction, the lens is elongated in the predetermined direction, and the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source.
The closest prior art of record: Segawa (US 2007/0070616 A1), Tsai et al. (US 2008/0137335 A1), Chang (US 7,654,723 B2), Omata (US 2004/0201987 A1), and Yoon et al. (US 7,572,036 B2); teach or suggest various features of the claimed invention. However, none of the above-cited references teach or suggest, alone or in combination, “…a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light…a bottom surface including a print processing portion, a roughening processing portion, or a reflective film portion…the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source…,” as recited in combination with all of the limitations of claim 12. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 13-16 and 19-20 are allowed as they depend upon and further limit allowed claim 12.
Regarding claim 17, the prior art of record does not teach, or merely suggest, a backlight apparatus, comprising: a light source unit comprising a light source: Application No. 15 652.590a lens to diffuse light emitted from the light source, the lens comprising: a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light, wherein at least a portion of the light emitted from the light source enters the light-incident surface, a light guide portion through which the light that has entered the light-incident surface passes, a light-emitting surface configured to emit the light that passes through the light guide portion, and a bottom surface including a print processing portion, a roughening processing portion, or a reflective film portion; and a supporting member to support the light source unit, wherein the light source comprises a plurality of light-emitting elements that are arranged in a predetermined direction, the lens is elongated in the predetermined direction, and the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source.
The closest prior art of record: Segawa (US 2007/0070616 A1), Tsai et al. (US 2008/0137335 A1), Chang (US 7,654,723 B2), Omata (US 2004/0201987 A1), and Yoon et al. (US 7,572,036 B2); teach or suggest various features of the claimed invention. However, none of the above-cited references teach or suggest, alone or in combination, “…a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light…a bottom surface including a print processing portion, a roughening processing portion, or a reflective film portion…the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source…,” as recited in combination with all of the limitations of claim 17. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Regarding claim 18, the prior art of record does not teach, or merely suggest, a display apparatus, comprising: a light source unit including a light source; a lens to diffuse light emitted from the light source, the lens comprising: a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light, wherein at least a portion of the light emitted from the light source enters the light-incident surface, a light guide portion through which the light that has entered the light-incident surface passes, a light-emitting surface configured to emit the light that passes through the light guide portion, and a bottom surface including a print processing portion, a roughening processing portion, or a reflective film portion; a supporting member to support the light source unit; and a light transmission control panel that includes a plurality of pixels and controls transmission of the light emitted from the lens for each of the plurality of pixels, wherein the light source comprises a plurality of light-emitting elements that are arranged in a predetermined direction, the lens is elongated in the predetermined direction, and the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source.
The closest prior art of record: Segawa (US 2007/0070616 A1), Tsai et al. (US 2008/0137335 A1), Chang (US 7,654,723 B2), Omata (US 2004/0201987 A1), and Yoon et al. (US 7,572,036 B2); teach or suggest various features of the claimed invention. However, none of the above-cited references teach or suggest, alone or in combination, “…a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light…a bottom surface including a print processing portion, a roughening processing portion, or a reflective film portion; a supporting member…the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source…,” as recited in combination with all of the limitations of claim 18. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Regarding claim 21, the prior art of record does not teach, or merely suggest, a display comprising: a light source having at least one of red, green, or blue diodes, the light source comprising a series of light emitting diode blocks, wherein each light emitting diode block includes and supports a light emitting diode that is one of the at least one of the red, green, or blue diodes: a sealing member sealing the at least one of the red, green, or blue diodes, the sealing member having a lens function: and lenses configured to diffuse light emitted from the light source, each lens comprising: a light-incident surface, wherein at least a portion of the light emitted from the light source enters the light-incident surface: a light guide portion through which the light that has entered the light-incident surface passes: a light-emitting surface configured to emit the light that passes through the light guide portion: a bottom surface: and a roughening processing portion disposed on a plane portion of the light-incident surface, wherein a shape of the light guide portion performs a lens function on light passing through the light guide portion such that the passing light is additionally diffused after diffusion by the roughening processing portion, wherein the lenses contact top surfaces of the light emitting diode blocks.
The closest prior art of record: Segawa (US 2007/0070616 A1), Tsai et al. (US 2008/0137335 A1), Chang (US 7,654,723 B2), Omata (US 2004/0201987 A1), and Yoon et al. (US 7,572,036 B2); teach or suggest various features of the claimed invention. However, none of the above-cited references teach or suggest, alone or in combination, a roughening processing portion disposed on a plane portion of the light-incident surface…wherein the lenses contact top surfaces of the light emitting diode blocks…,” as recited in combination with all of the limitations of claim 21. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 22-28 and 31-34 are allowed as they depend upon and further limit allowed claim 21.
Regarding claim 35, the prior art of record does not teach, or merely suggest, a  display comprising: at least one red, green, or blue light emitting diode;Application No. 15 652.590Reply to Office Action of October 26. 2021 at least one light emitting diode block having a concave profile and housing at least one light emitting diode within the concave profile; a sealing member, configured to seal the at least one red, green, or blue diode, the sealing member having a lens function and being configured to scatter or diffuse light, the sealing member mounted on the at least one light emitting diode block, the sealing member comprising a resin and containing a diffusing material and sealing the at least one light emitting diode: and at least one lens mounted on the at least one light emitting diode block, wherein the at least one lens contacts a top surface of the at least one light emitting diode block, wherein the at least one lens comprises a light-incident surface, wherein at least a portion of light emitted from the at least one light emitting diode enters the light-incident surface; a light guide portion through which the light that has entered the light-incident surface passes; a light-emitting surface configured to emit the light that passes through the light guide portion; a roughening processing portion disposed on a plane portion of the light-incident surface; and a bottom surface having a second roughening processing portion disposed thereon, wherein a shape of the light guide portion performs a lens function on light passing through the light guide portion such that the passing light is additionally diffused after diffusion by the second roughening processing portion.
The closest prior art of record: Segawa (US 2007/0070616 A1), Tsai et al. (US 2008/0137335 A1), Chang (US 7,654,723 B2), Omata (US 2004/0201987 A1), and Yoon et al. (US 7,572,036 B2); teach or suggest various features of the claimed invention. However, none of the above-cited references teach or suggest, alone or in combination, “…a roughening processing portion disposed on a plane portion of the light-incident surface…wherein the at least one lens contacts a top surface of the at least one light emitting diode block…,” as recited in combination with all of the limitations of claim 35. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 36-37 are allowed as they depend upon and further limit allowed claim 35.
Regarding claim 38, the prior art of record does not teach, or merely suggest, a display comprising: a light source having at least one of red, green, or blue diodes, the light source comprises a series of light emitting diode blocks, wherein each light emitting diode block includes and supports the diodes, a sealing member on the light source that contacts and seals at least one of the red, green, or blue diodes and that has a top surface that has a lens function: and lenses configured to diffuse light emitted from the light source, each lens comprising: a light-incident surface, wherein at least a portion of the light emitted from the light source enters the light-incident surface; a light guide portion through which the light that has entered the light-incident surface passes; a light-emitting surface configured to emit the light that passes through the light guide portion; a roughening processing portion disposed on a plane portion of the light-incident surface; and a bottom surface that includes a second roughening processing portion disposed thereon, wherein the top surface of the sealing member is separated from the light-incident surface by an air gap, and wherein the lenses contact top surfaces of the light emitting diode blocks.
The closest prior art of record: Segawa (US 2007/0070616 A1), Tsai et al. (US 2008/0137335 A1), Chang (US 7,654,723 B2), Omata (US 2004/0201987 A1), and Yoon et al. (US 7,572,036 B2); teach or suggest various features of the claimed invention. However, none of the above-cited references teach or suggest, alone or in combination, “…a roughening processing portion disposed on a plane portion of the light-incident surface…wherein the lenses contact top surfaces of the light emitting diode blocks…,” as recited in combination with all of the limitations of claim 38. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 40-41 are allowed as they depend upon and further limit allowed claim 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875